Supreme Court



       In the Matter of Gerard H. Donley.
                                                                     No. 2013-229-M.P.


                                                ORDER


       Gerard H. Donley (Donley) is a member of the Rhode Island Bar. On June 13, 2013,

he was found guilty after trial by jury of the following felony criminal charges: count 1, ob-

struction of the judicial system, in violation of G.L. 1956 § 11-32-3; count 2, conspiracy, in

violation of G.L. 1956 § 11-1-6; count 3, bribery of witness, in violation of G.L. 1956 § 11-

7-11; and count 4, conspiracy, in violation of § 11-1-6. He is scheduled to be sentenced on

August 30, 2013.

       On July 17, 2013, Donley submitted an affidavit to this Court’s Disciplinary Counsel

voluntarily requesting that his license to practice law in this state be suspended pending the

resolution of any final appeal he may take once the judgment of conviction is entered. Dis-

ciplinary Counsel has forwarded Donley’s affidavit to this Court.

       After review of the affidavit we deem it appropriate to suspend Donley from the

practice of law until further order of this Court. Accordingly, Gerard H. Donley is hereby

suspended from the practice of law in this state, effective July 24, 2013.

       Entered as an Order of this Court this 6th Day of August, 2013.

                                                             By Order,


                                                             __________/s/________________
                                                                      Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Gerard H. Donley.

CASE NO:            No. 2013-229-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   August 6, 2013

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A – Court Order

ATTORNEYS ON APPEAL:

                    For Petitioner:   David Curtin, Esq.
                                      Chief Disciplinary Counsel

                    For Respondent: Edward C. Roy, Jr., Esq.